DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the reference Kwon (U.S. Pub. No. 20190158993) fails to show certain features of applicant’s invention (i.e.  determining, by a access layer of a User Equipment (UE), whether to use duplication transmission according to a Prose Per Packet Reliability (PPPR) of a V2X service and a reliability threshold, wherein the reliability threshold is indicated by RRC signaling, or pre- configured in the UE; when the UE determine to use the duplication transmission, determining a transmission manner of a Vehicle to everything (V2X) service duplication to be transmitted; selecting a PC5 air interface carrier for transmitting the V2X service duplication according to a rule corresponding to the transmission manner; and transmitting the V2X service duplication on the selected PC5 air interface carrier, wherein the V2X service duplication is indicated by a specific logical channel identifier). (Emphasis Added).

In this case, the Examiner respectfully disagrees with the Applicant’s arguments and/or amendments, and kindly directs the Applicant to reference Kwon: In fig. 10, fig. 11, S1100, S1105, ¶ [0154], and ¶ [0155], discussed the concept wherein system information and/or RRC reconfiguration information including parameters related to duplicated packet transmission are transmitted to the UE. The information may indicate whether UE 1 in mode 3 (i.e. transmission manner) is capable of performing a duplicated V2X packet transmission scheme. Furthermore, the information further include information associated with an activation condition of duplicated packet transmission.
Furthermore, Kwon, ¶ [0157], and ¶ [0161], further discussed that the information associated with the activation condition may include a channel busy rate (CBR) value and PPPP value, UE 1 may activate duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed.
Also, ¶ [0162], further discussed that the PPPP value may be determined by taking into consideration various QoS related parameters, such as the minimum required reliability of a corresponding packet, minimum required delay time, a service type, or the like. However, the new parameter may be defined by taking into consideration only the minimum required reliability or may be defined by additionally taking into consideration the delay time. Therefore, although the PPPP values are the same, new parameter values may be different from each other, or although the PPPP values are different from each other, new parameter values may be the same. The new parameter may be referred to as “packet reliability parameter”.
Therefore, as discussed above, the UE determines and/or activates duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed, based on the activation condition information received via the system information and/or the RRC reconfiguration messages.

Thus, contrary to the Applicant’s arguments and/or remarks, the claim does not uniquely and particularly define the term "Prose Per Packet Reliability (PPPR)" and/or "reliability threshold" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The terms are broadly claimed, therefore, are fairly characterized as discussed above i.e. based on the indicated parameters received via system/RRC configuration information, the UE activates and/or determines allowed carrier to permit the V2X communication (hereinafter, duplicated packet transmission). 

Secondly, the Applicant argued that the prior art reference fails to teach at least in part (wherein the V2X service duplication is indicated by a specific logical channel identifier).
In response the Examiner respectfully disagrees with the Applicant’s arguments and kindly direct the Applicant to Kwon, ¶ [0172], and ¶ [0173], which discussed that LCIDs of the SL(V2X) BSR associated with duplicated packet transmission may be defined, which indicate that duplicated packet transmission is activated, such that UE 1 identifies that the SL(V2X) BSR is triggered in consideration of the activation of duplicated packet transmission. That is distinguished from an LCID which indicates a normal SL(V2X) BSR that is triggered irrespective of the activation of the duplicated packet transmission.
Thus, as highlighted above, the claim does not uniquely and/or particularly define “specific logical channel identifier” so as to distinguish from the applied prior art wherein LCID associated with duplicated packet transmission is defined and/or added.  During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. 
Therefore, it is believed that Kwon teaches the claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US Publication No. 20190158993).

As to claims 1, 9, 18,  and 22, Kwon teaches an information transmission method and/or apparatus, applied to a transmitting User Equipment (UE), comprising: determining, by a access layer of a User Equipment (UE) (fig. 10, e.g. PDCP), whether to use duplication transmission according to a Prose Per Packet Reliability (PPPR) of a V2X service and a reliability threshold (fig. 11, pp0157, pp0161, pp0162, UE determines and/or activates duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed, based on the activation condition information received via the system information and/or the RRC reconfiguration messages e.g. channel busy rate threshold value, QoS parameters, packet reliability parameters, and fig. 13, parameter associated with duplicated packet transmission, pp0216), wherein the reliability threshold is indicated by RRC signaling, or pre- configured in the UE (fig. 11, parameters related to duplicated packet transmission included in the system and/or reconfiguration information); when the UE determine to the duplication transmission (allowed or permitted), determining a transmission manner of a Vehicle to everything (V2X) service duplication to be transmitted (fig. 1, pp0035, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13); selecting a PC5 air interface carrier for transmitting the V2X service duplication according to a rule corresponding to the transmission manner (fig. 1, fig. 11, pp0166, selects or activate carrier for duplicated packet transmission, and fig. 13); and transmitting the V2X service duplication on the selected PC5 air interface carrier (fig. 1, fig. 11, S1145, pp0180, performs SL duplicated packet transmission, and fig. 13), wherein the V2X service duplication is indicated by a specific logical channel identifier (fig. 11, pp0172, pp0173, distinguished LCID is defined and LCID related to duplicated packet transmission may be added for each LCID indicating an SL(V2X) BRS transmission).  
As to claims 2 and 10, Kwon teaches wherein the transmission manner comprises at least one of the followings: a first transmission manner and a second transmission manner (fig. 11, fig. 13, pp0007, mode 3 and mode 4); the first transmission manner is a manner in which User Equipment (UE) independently selects a transmission resource, and the second transmission manner is a manner in which an eNB schedules a resource for the UE (fig. 11, fig. 13, pp0007, mode 3 and mode 4).  
As to claims 3 and 11, Kwon teaches wherein when the transmission manner is the first transmission manner, selecting a PC5 air interface carrier for transmitting the V2X service duplication according to a rule corresponding to the transmission manner comprises: selecting the PC5 air interface carrier for transmitting the V2X service duplication according to at least one of the following parameters: a congestion degree of the PC5 air interface carrier, a Prose Per Packet Priority (PPPP) corresponding to a V2X service, number of carriers corresponding to the V2X service, a Prose Per Packet Reliability (PPPR) of the V2X service, a priority of a PC5 carrier, and a UE capability (fig. 1, fig. 11, pp0166, selects or activate carrier for duplicated packet transmission, pp0161, activation condition may include PPPP, and fig. 13).  
As to claims 4 and 12, Kwon teaches wherein when the transmission manner is the second transmission manner (fig. 1, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13), the selecting a PC5 air interface carrier for transmitting the V2X service duplication according to a rule corresponding to the transmission manner (fig. 1, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13) comprises: transmitting first indication information to the eNB, the first indication information being used for instructing the eNB to schedule the PC5 air interface carrier for transmitting the V2X service duplication for the UE (fig. 1, fig. 11, S1130, S1140, and pp0167, transmits V2X BSR to the eNB, in order to receive resource allocation for the first serving cell, and receives the resource allocation information from the eNB); receiving scheduling indication information transmitted by the eNB (fig. 1, fig. 11, S1130, S1140, and pp0167, transmits V2X BSR to the eNB, in order to receive resource allocation for the first serving cell, and receives the resource allocation information from the eNB); and selecting, according to the scheduling indication information, the PC5 air interface carrier for transmitting the V2X service duplication (fig. 1, fig. 11, S1145, pp0180, performs SL duplicated packet transmission).  
As to claims 5 and 13, Kwon teaches wherein the determining a transmission 2KPC0693USmanner of a V2X service duplication to be transmitted comprises: determining the transmission manner of the V2X service duplication to be transmitted according to a position where a transmitting UE is located (fig. 6, pp0071, pp0085, UE is outside the network coverage, the UE may select resources in the transmission resource pool using parameter information stored in an embedded memory (i.e. mode 4) and pp0110); the position where the transmitting UE is located comprises: the transmitting UE is located in a coverage of the eNB, and the transmitting UE is located out of the coverage of the eNB (fig. 6, fig. 11, pp0071, pp0085, UE is outside the network coverage, the UE may select resources in the transmission resource pool using parameter information stored in an embedded memory (i.e. mode 4) and pp0110); when the transmitting UE is located out of the coverage of the eNB, the transmission manner is a manner in which the UE independently selects a transmission resource (fig. 6, fig. 11, pp0071, pp0085, UE is outside the network coverage, the UE may select resources in the transmission resource pool using parameter information stored in an embedded memory (i.e. mode 4) and pp0110); and ,when the transmitting UE is located in the coverage of the eNB, a manner in which the eNB schedules or the UE independently selects the transmission resource is determined according to a local policy (fig. 6, fig. 11, pp0067, eNB schedules resources required when in-coverage (i.e. mode 3) and pp0110).  
As to claims 6 and 14, Kwon teaches wherein after transmitting the V2X service duplication on the selected PC5 air interface carrier, the method further comprises: transmitting second indication information to the eNB, the second indication information being used for instructing the eNB to deactivate the PC5 air interface carrier for transmitting the V2X service duplication (fig. 11, and pp0175, when the UE deactivates duplicated packet transmission, the UE may transmit, to the eNB, an SL BSR using an LCD indicating a normal SL(V2X) BSR/normal Truncated SL(V2X) BSR, thereby indicating that the duplicated packet transmission is deactivated).  
As to claim 7, Kwon teaches an information reception method, comprising: monitoring one or more PC5 air interface carriers according to indication information from a transmitting User Equipment (UE) and/or pre-configuration information (fig. 5, fig. 11, pp0063, discovery process); and receiving a Vehicle to everything (V2X) service duplication transmitted by the transmitting UE on the PC5 interface carrier according to a corresponding identifier of the V2X service duplication (fig. 1, fig. 11, S1145, pp0180, performs SL duplicated packet transmission, and pp0172), wherein the V2X service duplication is indicated by a specific logical channel identifier (fig. 11, pp0172, pp0173, distinguished LCID is defined and LCID related to duplicated packet transmission may be added for each LCID indicating an SL(V2X) BRS transmission), wherein the V2X service duplication is a V2X service duplication determined by the transmitting UE by determining a transmission manner of a V2X service duplication to be transmitted (fig. 1, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13), selecting, according to a rule corresponding to the transmission manner, the PC5 air interface carrier for transmitting the V2X service duplication and transmitting on the selected PC5 air interface carrier (fig. 1, fig. 11, pp0166, selects or activate carrier for duplicated packet transmission, and fig. 13); wherein before the V2X service duplication is transmitted by the transmitting UE, determining, by a access layer of the transmitting UE (fig. 10, e.g. PDCP), whether to use duplication transmission according to a Prose Per Packet Reliability (PPPR) of a V2X service and a reliability threshold (fig. 11, pp0157, pp0161, pp0162, UE determines and/or activates duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed, based on the activation condition information received via the system information and/or the RRC reconfiguration messages e.g. channel busy rate threshold value, QoS parameters, packet reliability parameters, and fig. 13, parameter associated with duplicated packet transmission, pp0216), wherein the reliability threshold is indicated by RRC signaling, or pre- configured in the transmitting UE (fig. 11, parameters related to duplicated packet transmission included in the system and/or reconfiguration information).  
As to claims 17 and 19-21, Kwon teaches a non-transitory storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method (fig. 1, fig. 16, and pp0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Publication No. 20190158993) in view of Chen et al. (US Publication No. 20180049097).

As to claim 8, Kwon teaches the limitations of the independent claims as discussed above. Kwon further teaches the concept of V2X services wherein the method further comprises (fig. 1, fig. 5, V2X service such as duplicated packet transmission). However, fails to explicitly teach the concept of merging a service original and a service duplication transmitted by the transmitting UE to obtain an integral service.
In an analogous field of endeavor, Chen teaches merging a service original and a service duplication transmitted by the transmitting UE to obtain an integral service (fig. 10, pp0008, pp0097, determining, based on the current packet transmission, one or more previous transmissions of the packet occurred and at least one parameter associated with the one or more previous transmissions; and combining the current packet transmission with the previous transmissions, and pp0088). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kwon with the teachings of Chen to achieve the goal of efficiently and reliably providing improved communications in a communication system (Chen, pp0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645